Citation Nr: 1047956	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-39 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a psychiatric disorder, to include 
depression and post-traumatic stress disorder (PTSD) with 
anxiety, has been received.

2.  Entitlement to service connection for a psychiatric disorder, 
to include depression and PTSD with anxiety.

3.  Entitlement to service connection for residuals of frostbite.

4.  Entitlement to service connection for arthritis of the right 
foot.

5.  Entitlement to service connection for a tumor of the mouth, 
to include as secondary to a service-connected deviated septum.

6.  Entitlement to service connection for papilloma of the 
throat, to include as secondary to a service-connected deviated 
septum.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from August 1948 to May 
1952.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
August 2007 and January 2009 RO rating decisions.  

In an August 2007 rating decision, the RO in Buffalo, New York, 
reopened a previously denied claim for service connection for a 
psychiatric disorder and denied the claim on the merits.  The 
Veteran filed a notice of disagreement (NOD) in July 2008, and 
the RO issued a statement of the case (SOC) in October 2008.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
Board of Veterans' Appeals) in December 2008.  

In a January 2009 rating decision, a special processing unit at 
the RO in Cleveland, Ohio, denied service connection for 
residuals of frostbite of the right foot, for arthritis of the 
right foot, for a tumor of the mouth, and for papilloma of the 
throat.  The Veteran filed a NOD in May 2009, and the RO issued a 
SOC later that month.  The Veteran filed a VA Form 9 in June 
2009.

In his substantive appeals, the Veteran requested a Board hearing 
at the RO; however, in September 2010, he withdrew this request.  
See 38 C.F.R. § 20.704(e) (2010).

In December 2010, a Deputy Vice Chairman of the Board granted the 
Veteran's motion to advance this appeal on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2010).

As noted above, in the August 2007 rating decision, the RO 
reopened the Veteran's claim for service connection a psychiatric 
disorder and addressed the claim on the merits.  However, 
regardless of the RO's actions, the Board has a legal duty under 
38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of 
whether new and material evidence has been received to reopen the 
claim.  That matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the 
Board must first decide whether new and material evidence to 
reopen the claim has been received-and, in view of the Board's 
favorable decision on the request to reopen-the Board has 
characterized the appeal as to the matter of service connection 
for a psychiatric disorder as encompassing the first two matters 
set forth on the title page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a December 2004 rating decision, the RO denied service 
connection for a psychiatric disorder, to include depressive 
disorder and PTSD with anxiety; although notified of the denial 
in a December 2004 letter, the Veteran did not initiate an 
appeal.

3.  Some evidence associated with the claims file since the 
December 2004 denial is not cumulative and redundant of evidence 
of record at the time of the prior denial, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim for 
service connection for a psychiatric disorder.  

4.  Although medical evidence indicates that the Veteran does not 
meet the diagnostic criteria for PTSD, he has a current diagnosis 
of generalized anxiety disorder, and the only competent medical 
opinion to address the etiology of this disability tends to 
support a direct medical nexus between the disability and the 
Veteran's military service.

5.  Frostbite was not shown in service and there is no competent 
medical evidence that the Veteran currently has residuals of 
frostbite.  

6.  The Veteran's right foot arthritis was not shown in service 
or for many years thereafter, and there is no competent evidence 
or opinion that there exists a medical nexus between this later 
diagnosed disability and service.

7.  Although the Veteran asserts he developed a tumor of the 
mouth in the 1970s, there is no competent medical evidence 
indicating that he currently has a tumor of the mouth.  

8.  Although the Veteran asserts he developed papilloma in 1982, 
there is no competent medical evidence indicating that he 
currently has papilloma.  


CONCLUSIONS OF LAW

1.  The December 2004 denial of service connection for a 
psychiatric disorder, to include depressive disorder and PTSD 
with anxiety, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's December 2004 denial is 
new and material, the criteria for reopening the claim for 
service connection for a psychiatric disorder are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for generalized anxiety disorder 
are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2010).

4.  The criteria for service connection for residuals of 
frostbite are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

5.  The criteria for service connection for arthritis of the 
right foot are not met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).

6.  The criteria for service connection for residuals of a tumor 
of the mouth, to include as secondary to a deviated septum, are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2010).

7.  The criteria for service connection for papilloma of the 
throat, to include as secondary to a deviated septum, are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Given the Board's favorable disposition on the request to reopen 
the claim for service connection for a psychiatric disorder, and 
the claim for service connection, on the merits, the Board finds 
that all notification and development actions needed to fairly 
adjudicate these aspects of the appeal have been accomplished.

As regards the remaining claims on appeal, the Board points out 
that notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In connection with the claims for service connection for 
frostbite, for right foot arthritis, for a tumor of the mouth, 
and for papilloma of the throat, a July 2008 pre-rating letter 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the claims for service 
connection, to include as secondary to a service-connected 
disability, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The July 2008 letter also provided the 
Veteran with information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman, and specifically informed the Veteran to submit 
any evidence in his possession pertinent to the claims on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. § 3.159 
in effect prior to May 30, 2008).  The January 2009 RO rating 
decision reflects the RO's initial adjudication of the claims 
after issuance of the July 2008 letter.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of the Veteran's service treatment 
records (STRs), VA outpatient treatment records, private medical 
records from St. Elizabeth's Hospital, and the report of an 
October 2008 VA examination.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran and by his representative, on his behalf.  

The Board also finds that no additional RO action to further 
develop the record in connection with any of the claims for 
service connection is warranted.  The Board notes that, in 
connection with this claims for service connection for residuals 
of frostbite, right foot arthritis, a tumor of the mouth, and 
papilloma of the throat, the Veteran has not undergone VA 
examination, nor has any medical opinion as to the relationship 
between each claimed disability and service been obtained.  
However, as explained in more detail below, the current record 
does not reflect even prima facie claims for service connection 
for these disabilities.  As such, VA is not required to arrange 
for medical examination to obtain medical opinion in connection 
with any of these claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(b) (2010); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. 
Cir. 2003).  See also McLendon v. Nicholson, 20 Vet. App. 79, 
81(2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (per 
curium).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matters on appeal, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of current 
disability that is related to an injury or disease in service.  
Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).



A.  Psychiatric Disorder, 
to include Depressive Disorder and PTSD with Anxiety

In addition to the basic legal authority noted above, the Board 
notes that, specific to PTSD, service connection requires a 
medical diagnosis of PTSD in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

In December 2004, the RO denied the Veteran's claim for service 
connection for a psychiatric disorder, to include depressive 
disorder and PTSD with anxiety.  The evidence of record at the 
time consisted of the Veteran's STRs, which were unremarkable for 
a psychiatric disorder.  There was evidence of current 
psychiatric disorder, including diagnoses of generalized anxiety 
disorder, adjustment disorder with anxiety, depressive disorder, 
dysthymic disorder, and PTSD.  The basis for the RO's denial of 
service connection was that the evidence did not show that a 
current psychiatric disability was related to service and there 
was no credible evidence corroborating the Veteran's alleged PTSD 
stressors.

Although notified of the RO's December 2004 denial in a letter 
dated later that month, the Veteran did not initiate an appeal.  
See 38 C.F.R. § 20.200.  The RO's December 2004 decision is 
therefore final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 38 U.S.C.A. § 
7105; 
38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the Veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in 
September 2006.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decisionmakers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial of the claim is the RO's December 
2004 rating decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since December 2004 
includes VA treatment records and the report of an October 2008 
VA examination.  VA outpatient medical records show continued 
psychiatric treatment, primarily for generalized anxiety 
disorder.  The October 2008 VA examiner diagnosed the Veteran 
with anxiety disorder, not otherwise specified with prominent 
generalized anxiety symptoms and some PTSD symptoms.  The 
examiner opined that the Veteran did not meet the criteria for a 
diagnosis of PTSD, but that he had an anxiety disorder directly 
related to his military service.  

The Board finds that the above-described evidence provides a 
basis for reopening, and granting, the claim for service 
connection for a psychiatric disorder.  

The Board finds that the foregoing evidence is "new" in that it 
was not before agency decisionmakers at the time of the December 
2004 final decision of the claim for service connection, and is 
not duplicative or cumulative of evidence previously of record.  
Moreover, this evidence is "material" in that it addresses a 
medical nexus between the Veteran's current psychiatric disorder 
and his military service.  Hence, the criteria for reopening the 
claim for service connection for a psychiatric disorder are met.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

As regards the claim for service connection, on the merits, the 
Board notes that the October 2008 VA examiner's opinion is the 
only competent medical opinion of record addressing the question 
of whether the Veteran's current psychiatric disorder is directly 
medically related to his military service.  As this opinion was 
based on an evaluation of the Veteran, as well as consideration 
of the Veteran's history and pertinent medical authority, the 
Board accepts this opinion as probative evidence on the medical 
nexus question.  The Board also points out that VA is not free to 
ignore a medical opinion (see Owens v. Brown, 7 Vet. App. 429, 
433 (1995)), or to reject a medical opinion based on its own 
medical judgment (see Obert v. Brown, Vet. App. 30 (1993) and 
Colvin v. Derwinski, 1 Vet. App. 171 (1991)).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

Given the facts noted above, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board concludes that 
the criteria for service connection for the Veteran's only 
currently diagnosed psychiatric disorder-generalized anxiety 
disorder-are met.



B.  Frostbite 

The Veteran asserts that he had frostbite during his military 
service in Korea; however, his STRs are unremarkable for any 
treatment for frostbite.  Furthermore, there are no post-service 
medical records even suggesting that the Veteran had frostbite or 
any frostbite residuals.  

The Board points out that a layperson is competent to report on 
matters observed or within his or her personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The Veteran is also competent to 
testify about observable symptoms or injury residuals, such as 
frostbite.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 
Vet. App. 303 (2007). Moreover, the Veteran is competent to 
report a continuity of symptomatology.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  Here, however, although the Veteran has 
reported that he had frostbite in service, there is no medical 
evidence to support this assertion.  Moreover, he has not 
asserted a continuity of symptomatology nor has he specifically 
alleged any current symptoms.  The Board notes that VA outpatient 
treatment records indicate the Veteran has reported numbness in 
the toes of his right foot; however, as will be explained below, 
these symptoms have been associated with tarsal tunnel syndrome.  
There is no indication that these symptoms are associated with 
frostbite.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Thus, where, as here, competent medical evidence does 
not even suggest that the Veteran has residuals of frostbite, 
there can be no valid claim for service connection.  See Gilpin 
v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the claim 
for service connection for residuals of frostbite must be denied 
because the first essential criterion for a grant of service 
connection-competent evidence of the currently-claimed 
disability-has not been met.



C. Arthritis of the Right Foot

Where a veteran served 90 days or more during a period of war or 
after December 31, 1946, and arthritis becomes manifest to a 
degree of l0 percent within 1 year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In this case, the Veteran STRs are unremarkable for any right 
foot problems.

A November 2000 X-ray of the Veteran's right foot indicated early 
degenerative changes of the first metatarsophalangeal joint, but 
was otherwise negative.  

A March 2005 VA podiatry note reflects the Veteran's complaints 
of a right foot pain of several months.  He complained of 
swelling of the right ankle after exercise; numbness of digits 2, 
3, 4; and pain in the balls of his feet.  It was noted a mild 
bunion deformity was confirmed by an X-ray in 2000.  On physical 
examination, there were no pedal ulcers, infections, or calluses.  
Neurological vital signs were intact.  The physician's impression 
was probable degenerative joint disease (DJD)  (i.e., arthritis) 
of the right ankle and foot.    

A September 2008 VA podiatry note reflects the Veteran's 
complaints of pain and swelling of the right foot and ankle.  On 
physical examination, mild edema was noted of the right ankle, 
but there was no tenderness with range of motion or with 
palpation of the foot.  The Veteran's arches were low and there 
was numbness reported in digits 2-4 on the right.  The assessment 
was pes planus with excess pronation.

A March 2009 VA podiatry note reflects that the Veteran was being 
treated for mycotic nails (i.e., onychomycosis) and right ankle 
pain.  On vascular examination, the Veteran had palpable pulses 
bilaterally with good capillary filling time.  Digital hair was 
present.  There were severe telangectasias and varicosities noted 
to the medial aspect of the right ankle and increased swelling of 
the right ankle when compared to the left.  On neurological 
examination, percussion of the tarsal tunnel caused a mild 
Tinel's sign to the bottom of the right foot and there was 
numbness noted to the hallux and second digits of the right foot 
with some loss noted to the third.  On orthopedic examination, 
there was decreased range of motion of the right ankle and a 
visible and palpable bone spur at the base of the fourth met-
cuboid area, which was asymptomatic.  The physician's assessment 
was onychomycosis and tarsal tunnel syndrome of the right foot 
due to severe varicose veins in the medial ankle.  Custom 
orthotics were ordered.

In this case, arthritis of the right foot was not shown in 
service, and the Veteran has not alleged any specific injury or 
event during service related to his current right foot 
disability, nor has he alleged continuity of symptomatology.  The 
first documented evidence of arthritis of the right foot was in 
November 2000-over 48 years after the Veteran's service.  The 
Board notes that the passage of so many years between discharge 
from active service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Moreover, there is no medical evidence or opinion even 
suggesting that there exists a medical relationship between this 
disability and military service, and neither the Veteran nor his 
representative has presented or identified any such existing 
medical evidence or opinion.  

D.  Tumor of the Mouth and Papilloma of the Throat

The Veteran asserts that he developed papilloma in his throat in 
the 1970s and a tumor in the roof of his mouth in 1982 and that 
these disabilities were caused by an injury he sustained to his 
nose during service, which resulted in a deviated septum.  

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a service-
connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The Veteran's STRs reflect that he was hit in the nose with a 
baseball in May 1950.  He was initially treated for a contusion 
and nosebleed.  The following day, it was noted that he had a 
fractured nasal septum.  Follow-up records note a slight nasal 
obstruction on the right side, but there were no indications for 
surgery at that time.  In a May 1955 rating decision, the RO 
granted service connection for a deviated septum.

The Board notes that there are no medical records related to 
treatment for a tumor of the mouth or papilloma of the throat.  
The Veteran indicated that he was treated by a physician, who is 
now deceased, and a dentist, who is no longer in practice.  He 
also indicated that biopsies were taken at St. Elizabeth's 
Hospital.  The Board notes that the RO obtained private medical 
records from St. Elizabeth's Hospital, but these records do not 
show any treatment relating to a tumor or papilloma.

As noted above, the Veteran is competent to assert that he was 
diagnosed with a tumor and papilloma in the 1970s and 1980s, 
however, there is no medical evidence suggesting that he has (or 
has had) these disabilities since filing his claims for service 
connection.  Where competent and persuasive medical evidence does 
not establish that the Veteran has a tumor of his mouth or 
papilloma of his throat, there can be no valid claim for service 
connection-on any basis.  See Gilpin, 155 F. 3d at 1356; 
Brammer, 3 Vet. App. at 225.  In this case, the claims for 
service connection for a tumor of the mouth and for papilloma of 
the throat must be denied because the first essential criterion 
for a grant of service connection-competent evidence of the 
currently-claimed disability-has not been met.  



E.  All Claims 

With respect to each claim being denied, the Board notes that, in 
addition to the medical evidence, in adjudicating each claim for 
service connection addressed above, the Board has considered the 
assertions advanced by the Veteran, as well as those advanced by 
his representative, on his behalf.  However, to whatever extent 
these assertions are being offered to establish current, chronic 
disability, or a nexus between a current disability and service 
in connection with the claims herein denied, such evidence must 
fail.  Matters of diagnosis and etiology are within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As neither the Veteran nor his 
representative is shown to be other than a layperson without 
appropriate medical training and expertise, neither is competent 
to render a probative (persuasive) opinion on any medical matter 
upon which these claims turn.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay assertions 
in this regard have no probative value.
 
The Board has favorably applied the benefit-of-the-doubt doctrine 
in reaching the decision to reopen and award the claim for 
service connection for generalized anxiety disorder.  However, 
because no competent, probative evidence supports any of the 
remaining claims herein decided, that doctrine is not applicable 
to any of these claims.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

As new and material evidence has been received, the request to 
reopen the claim for service connection for a psychiatric 
disorder is granted.

Service connection for generalized anxiety disorder is granted.

Service connection for residuals of frostbite is denied.

Service connection for arthritis of the right foot is denied.

Service connection for a tumor of the mouth, to include as 
secondary to a service-connected deviated septum, is denied.

Service connection for papilloma of throat, to include as 
secondary to a service-connected deviated septum, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


